Citation Nr: 0814205	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-25 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right shoulder 
impingement, currently rated at 10 percent disabling.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from September 2001 to August 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2004 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO) which confirmed a previously 
assigned zero percent (0%) disability rating.  Subsequently, 
in a decision of March 2007, the RO increased the rating to 
10 percent.  The issue remains on appeal as the veteran has 
not indicated satisfaction with the 10 percent rating.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The right shoulder impingement is not shown to have limited 
motion of the arm to shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for right shoulder impingement are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation. 38 C.F.R. § 4.71, Plate I (2007).

A 20 percent rating is for assignment if there is limitation 
of motion of the major arm to shoulder level.  A 30 percent 
rating is for assignment if there is limitation of motion of 
the major arm to midway between the side and shoulder level.  
A 40 percent rating is for assignment if there is limitation 
of motion of the major arm to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.

Under the provisions of Diagnostic Code 5200, favorable 
ankylosis of the scapulohumeral articulation with abduction 
to 60 degrees, with ability to reach mouth and head, warrants 
a 30 percent rating for the major extremity.  Intermediate 
ankylosis between favorable and unfavorable of the 
scapulohumeral articulation warrants a 40 percent rating.  
Unfavorable ankylosis of the scapulohumeral articulation 
warrants a 50 percent rating for the major extremity.

Under the provisions of Diagnostic Code 5202, fibrous union 
of the humerus warrants a 50 percent rating for a major 
extremity.  Nonunion of the humerus (false flail joint) 
warrant a 60 percent for a major extremity.  Loss of the 
humerus head (flail shoulder) warrants an 80 percent rating 
for the major extremity.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that codes 
that provide a rating on the basis of loss of range of motion 
mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  In determining the degree of limitation of motion, 
the provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Regarding the veteran's right shoulder claim, the Board 
examined the full history of the veteran's condition.  The 
service medical records disclose that the veteran did 
experience pain in her right shoulder while in service.  The 
report of the Medical Evaluation Board Proceedings from July 
2002 provided an approximate date of 2002 as to when the 
injury occurred.  Furthermore, the Medical Evaluation Board 
report from July 2002 stated that the veteran "has had this 
right shoulder pain for several months and it is worsened 
with overhead activities and heavy lifting."  A July 2002 
report from the Physical Evaluation Board noted that the 
veteran had a right shoulder impingement.  

The RO granted a non-compensable service-connected disability 
rating of zero percent (0%) in its decision from October 
2002.  The RO utilized the findings from the exam given by 
the Medical Evaluation Board to determine the disability 
rating.  The RO established the effective date to back to 
August 2002, the conclusion of the veteran's service.  

The Board notes that the RO upheld the initial rating in a 
later decision issued in January 2004.  The veteran sought to 
appeal the zero percent (0%) rating when she submitted a 
Notice of Disagreement (NOD) to the RO in May 2004.  The May 
2004 NOD was submitted to the RO within one year of when the 
decision was issued in January 2004.  The RO issued a 
Statement of the Case (SOC) in August 2005.  Her substantive 
appeal was received later in August 2005.  

The Board notes that the veteran sought treatment at a VA 
facility from 2003 to 2005 for her shoulder injury.  The 
treatment records disclosed the frequent complaints of pain 
by the veteran and the medication prescribed to her.  
However, the treatment records do not contain any findings of 
limitation of motion.  The veteran did receive a MRI 
examination on her shoulder in September 2003 which only 
revealed its condition.  The examination record disclosed 
that the veteran's shoulder had: "minimal tendinosis of the 
supraspinatus tendon with no evidence for rotator cuff tear, 
either partial or complete."  Also, the examination record 
also disclosed: "the bones are intact with no evidence for 
fracture. There is mild spurring at the inferior aspect of 
the glenoid rim."

The only post-service evidence which specifically addresses 
the degree of limitation is the February 2007 VA examination.  
The examination was conducted in February 2007 by a VA 
approved examiner.  The examination produced results which 
showed the veteran was able to demonstrate forward right 
shoulder elevation (flexion) of zero (0) to 120 degrees and 
right shoulder abduction of zero (0) to 120 degrees.  The 
veteran was able to demonstrate internal rotation of zero (0) 
to 70 degrees and external rotation of zero (0) to 80 
degrees.  Contemporaneous x-rays of the right shoulder 
revealed early osteoarthritis of the acromioclavicular joint 
and radiographic changes consistent with impingement 
syndrome.  The clinical impression was osteoarthritis of the 
acromioclavicular joint right shoulder with associated 
impingement syndrome and loss of range of motion.

In accordance with these examination results, a disability 
rating of 10 percent was granted by the RO on March 2007 for 
the service-connected right shoulder, effective January 2004 
.  The Board notes that the 10 percent rating was awarded by 
the RO for x-ray evidence of arthritis and noncompensable 
limitation of motion of the right shoulder under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

The veteran now contends, in essence, that her right shoulder 
impingement is more severe than currently evaluated.  
However, the veteran has not provided any evidence 
demonstrating that her right shoulder has worsened since her 
last joint examination in February 2007.  Furthermore, the 
evidence of record contains no recent statements from the 
veteran, physicians, private and or VA, family members, 
friends or from any other source which would indicate the 
veteran's shoulder has worsened since the February 2007 
examination.  

As referenced above, Diagnostic Code 5201 will provide for a 
minimal disability rating of 20 percent if a joint 
examination shows that the range of motion for the arm is 
limited to the shoulder level.  However, the only range of 
motion findings are the ones noted on the February 2007 VA 
examination report, which indicates that although the veteran 
has some limitation of motion, she nevertheless has motion 
above shoulder level.  As the range of motion objectively 
displayed is noncompensable, the assignment of a rating in 
excess of 10 percent is not warranted.  The Board further 
finds that there is no additional limitation of motion due to 
pain, fatigue, or similar symptoms as contemplated in the 
DeLuca case.  The Board notes that the February 2007 
examination report contains statements from the examiner 
stating that veteran did not have swelling, further loss of 
motion, or significant fatigability after repeated use of the 
arm by completing 10 repetitions at 10 pounds.  While the 
examiner did indicate that the veteran's right shoulder 
disability would present difficulty with overhead material 
handling in excess of 10 pounds, the Board finds that such 
loss of function is encompassed by the currently assigned 10 
percent disability rating.  The February 2007 examination 
report notes that the veteran reported no time lost from work 
as a clerical worker in the past year as a result of her 
right shoulder disability.

The Board also notes that there is no evidence from the 
February 2007 examination that shows the veteran has 
ankylosis, or other impairment of the humerus, clavicle, or 
scapula (such as recurrent dislocation or nonunion with loose 
movement), so as to warrant a higher rating for the service-
connected shoulder disability under an alternative Diagnostic 
Code.  Accordingly, the Board concludes that as the 
preponderance of the evidence is not met, the criteria for a 
disability rating higher than 10 percent for right shoulder 
impairment are not met.  

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2004).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The August 2005 letter from 
the RO provided the veteran with an explanation of the type 
of evidence necessary to substantiate her claim as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
The letter adequately informed the veteran that she should 
submit any additional evidence that she has in her 
possession.  The Board notes that the letter provided advice 
regarding evidence which could be submitted to support the 
claim, as is required by the Court in the case of Vasquez-
Flores v. Peake.  See Vasquez-Flores v. Peake, 27 Vet. App. 
37 (2008).  In this regard, the letter explains that the 
veteran should provide the RO with the most recent records 
which document the treatment for the condition underlying the 
veteran's claim and that the veteran should submit evidence 
showing that the service connected right shoulder impingement 
increased in severity.  The letter provides guidance as to 
what documents the veteran should submit to assist with the 
RO's review.  The veteran may provide statements from his 
doctor, containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
the examinations and tests.  The veteran would not be limited 
to only information provided by treating physicians but may 
also provide statements from individuals who can describe 
from their own experience how the veteran's condition became 
worse.  The veteran would also be able to provide her own 
statements which detail the severity of her condition if she 
has not recently sought medical attention.  Instructions are 
also included to inform the veteran that the VA can assist 
the veteran in obtaining treatment records from VA facilities 
or facilities authorized by the VA to provide treatments and 
examinations.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  She was afforded a post-service 
joint examination.  The veteran has declined to have a 
hearing.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

An increased rating for a right shoulder impingement, 
currently rated as 10 percent disabling, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


